NOTE: This_ order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
RAMBUS INC.,
Appellant,
V.
INTERNATlONAL TRADE COMMISSION,
Appellee,
and
NVIDIA CORPORATION,
Intervenor.
2010-1366
On appeal from the United States Internationa1Trade
Co1nmisSion in Investigation No. 337-TA-661
ON MOTION
ORDER
Up0n consideration of NVIDlA C0rp0ration’s
unopposed motion for leave to intervene,
IT ls ORDERE:o THAT:

RAMBUS V. ITC
The motion for leave to intervene is granted. The re-
vised official caption is reflected above.
Ju|_ 0 9 2010
CC.
S
` Date
J. Michae1 Jakes, Esq.
Paul M. BartkoWski, Esq.
Ruffin B. Cordell, Esq.
2
FOR THE CoURT
lsi J an Horba1y
J an Horbaly
Clerk
. l
"es2'ze§3iF£€§za"“
JUL U9_Z[l1l]
JAN HORBALY
CLERK